

	

		II

		109th CONGRESS

		2d Session

		S. 2567

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mrs. Boxer (for herself

			 and Mrs. Feinstein) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To maintain the rural heritage of the

		  Eastern Sierra and enhance the region’s tourism economy by designating certain

		  public lands as wilderness and certain rivers as wild and scenic rivers in the

		  State of California, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Eastern Sierra Rural Heritage and

			 Economic Enhancement Act.

		2.Definition of

			 secretaryIn this Act, the

			 term Secretary means—

			(1)with respect to land under the jurisdiction

			 of the Secretary of Agriculture, the Secretary of Agriculture; and

			(2)with respect to land under the jurisdiction

			 of the Secretary of the Interior, the Secretary of the Interior.

			3.Designation of

			 wilderness areasIn accordance

			 with the Wilderness Act (16 U.S.C. 1131 et seq.) the following areas in the

			 State of California are designated as wilderness areas and as components of the

			 National Wilderness Preservation System:

			(1)Hoover

			 wilderness addition

				(A)DesignationCertain land in the Humboldt-Toiyabe

			 National Forest, comprising approximately 39,680 acres, as generally depicted

			 as Area C on the map entitled Hoover Proposed Wilderness

			 Addition and dated August 8, 2005, is incorporated in, and shall be

			 deemed to be a part of the Hoover Wilderness as designated by Public Law

			 88–577.

				(B)Operation and

			 maintenance of Piute CabinThe designation under subparagraph (A)

			 shall not preclude operation and maintenance of the existing historic Piute

			 Cabin, located in the western portion of the Hoover Wilderness Addition, in the

			 same manner and degree in which operation and maintenance of such cabin were

			 occurring as of the date of introduction of this Act.

				(C)No restriction

			 on certain activitiesThe

			 designation under subparagraph (A) is not intended to restrict the ongoing

			 activities of the adjacent United States Marine Corps Mountain Warfare Training

			 Center on lands outside the wilderness under agreement with the

			 Secretary.

				(2)Emigrant

			 wilderness additionCertain

			 land in the Humboldt-Toiyabe National Forest, comprising approximately 640

			 acres, as generally depicted as Area D on the map entitled Hoover

			 Proposed Wilderness Addition and dated August 8, 2005, is incorporated

			 in, and which shall be deemed to be a part of the Emigrant Wilderness as

			 designated by Public Law 88–577.

			4.Administration of

			 wilderness areas

			(a)ManagementSubject to valid existing rights, each area

			 designated as wilderness by this Act shall be administered by the Secretary in

			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) except that—

				(1)any reference in that Act to the effective

			 date shall be considered to be a reference to the date of the enactment of this

			 Act; and

				(2)any reference in that Act to the Secretary

			 of Agriculture shall be considered to be a reference to the Secretary that has

			 jurisdiction over the wilderness.

				(b)Map and

			 description

				(1)In

			 generalAs soon as

			 practicable after the date of the enactment of this Act, the Secretary shall

			 file a map and legal description of each wilderness area designated by this Act

			 with—

					(A)the Committee on Resources of the House of

			 Representatives; and

					(B)the Committee on Energy and Natural

			 Resources of the Senate.

					(2)Force of

			 lawA map and legal

			 description filed under paragraph (1) shall have the same force and effect as

			 if included in this Act, except that the Secretary may correct errors in the

			 map and legal description.

				(3)Public

			 availabilityEach map and

			 legal description filed under paragraph (1) shall be filed and made available

			 for public inspection in the appropriate office of the Secretary.

				(c)Incorporation of

			 acquired land and interestsAny land within the boundary of a

			 wilderness area designated by this Act that is acquired by the United States

			 shall—

				(1)become part of the wilderness area in which

			 the land is located; and

				(2)be managed in accordance with this Act, the

			 Wilderness Act (16 U.S.C. 1131 et seq.) and any other applicable law.

				(d)WithdrawalSubject to valid rights in existence on the

			 date of the enactment of this Act, the Federal land designated as wilderness by

			 this Act is withdrawn from all forms of—

				(1)entry, appropriation, or disposal under the

			 public land laws;

				(2)location, entry, and patent under the

			 mining laws; and

				(3)disposition under all laws pertaining to

			 mineral and geothermal leasing or mineral materials.

				(e)Fire, insect,

			 and disease management activities

				(1)In

			 generalThe Secretary may

			 take such measures in the wilderness areas designated by this act as are

			 necessary for the control and prevention of fire, insects, and diseases, in

			 accordance with—

					(A)section 4(d)(1) of the Wilderness Act (16

			 U.S.C. 1133(d)(1)); and

					(B)House Report No. 98–40 of the 98th

			 Congress.

					(2)ReviewNot later than 1 year after the date of the

			 enactment of this Act, the Secretary shall review existing policies applicable

			 to the wilderness areas designated by this Act to ensure that authorized

			 approval procedures for any fire management measures allow a timely and

			 efficient response to fire emergencies in the wilderness areas.

				(f)Snow sensors and

			 stream gaugesIf the

			 Secretary determines that hydrologic, meteorologic, or climatological

			 instrumentation is appropriate to further the scientific, educational, and

			 conservation purposes of the wilderness areas designated by this Act, nothing

			 in the Act shall prevent the installation and maintenance of the

			 instrumentation within the wilderness areas.

			(g)Military

			 activitiesNothing in this

			 Act precludes low-level overflights of military aircraft, the designation of

			 new units of special airspace, or the use or establishment of military flight

			 training routes over wilderness areas designated by this Act.

			(h)LivestockGrazing of livestock and the maintenance of

			 existing facilities related to grazing in the wilderness areas designated by

			 this Act, established before the date of the enactment of this Act shall be

			 permitted to continue in accordance with—

				(1)section 4(d)(4) of the Wilderness Act (16

			 U.S.C. 1133(d)(4)); and

				(2)the guidelines set forth in Appendix A of

			 the report of the Committee on Interior and Insular Affairs of the House of

			 Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept.

			 101–405).

				(i)Fish and wildlife

			 management

				(1)In

			 generalIn furtherance of the

			 purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may

			 carry out management activities to maintain or restore populations and habitats

			 for fish and wildlife in wilderness areas designated by this Act if such

			 activities are—

					(A)consistent with applicable wilderness

			 management plans; and

					(B)carried out in accordance with applicable

			 guidelines and policies.

					(2)State

			 jurisdictionNothing in this

			 Act affects the jurisdiction of the State of California with respect to fish

			 and wildlife on public land.

				(j)Adjacent

			 management

				(1)In

			 generalNothing in this Act

			 creates protective perimeters or buffer zones around the wilderness areas

			 designated by this Act.

				(2)Nonwilderness

			 activitiesThe fact that

			 non-wilderness activities or uses can be seen or heard from areas within a

			 wilderness area designated by this Act shall not preclude the conduct of those

			 activities or uses outside the boundary of the wilderness area.

				5.Wild and scenic river

			 designation

			(a)Designation of

			 the amargosa wild and scenic river, californiaSection 3(a) of the Wild and Scenic Rivers

			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:

				

					(167)Amargosa

				river, californiaThe

				following segments of the Amargosa River in the State of California, to be

				administered by the Secretary of Interior:

						(A)The approximately 4.03 miles of the

				Amargosa River from the northern boundary of section 7 T21N R7E to 100 feet

				upstream of the Tecopa Hot Springs road crossing, as a scenic river.

						(B)The approximately 6.69 miles of the

				Amargosa River from 100 feet downstream of the Tecopa Hot Springs Road crossing

				to 100 feet upstream of the Old Spanish Trail Highway crossing near Tecopa, as

				a scenic river.

						(C)The approximately 7.82 miles of the

				Amargosa River from the northern boundary of section 16 T20N R7E to the

				boundary of the Kingston Range Wilderness excluding the Sperry Wash OHV

				corridor in section 10 T19N R7E, as a wild river.

						(D)The approximately 5.41 miles of the

				Amargosa River from the boundary of the Kingston Range Wilderness in section 10

				T19N R7E to the southern boundary of section 31 T19N R7E, as a recreational

				river.

						.

			6.Appropriations for

			 winter management of the humboldt-toiyabe national forestThere is authorized to be appropriated

			 $2,000,000 annually to the Secretary of Agriculture for management and

			 enforcement of snowmobile use in areas adjacent to the Hoover Wilderness

			 Addition in the Humboldt-Toiyabe National Forest.

		

